MEMORANDUM **
Cyrus N. Plush, a Washington state prisoner, appeals pro se the district court’s judgment dismissing as time-barred his 42 U.S.C. § 1983 action alleging juvenile detention center employees used excessive force against him. We have jurisdiction under 28 U.S.C. § 1291. We review dismissals on statute of limitations grounds de novo. Fink v. Shedler, 192 F.3d 911, 913-14 (9th Cir.1999). We affirm.
The district court properly dismissed Plush’s action as untimely because he filed it more than three years after the claims accrued. See Wash. Rev.Code §§ 4.16.080(2) & 4.16.190; Rose v. Rinaldi, 654 F.2d 546, 547 (9th Cir.1981).
*727Plush’s contention that the statute of limitations should have been tolled during his various periods of incarceration lacks merit, because he failed to present evidence supporting equitable tolling or estoppel.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.